Citation Nr: 0925053	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for atrial fibrillation or 
other heart condition.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA) denying the claim for service 
connection for a heart condition to include atrial 
fibrillation.

The Veteran was scheduled for a Board hearing at the RO in 
November 2005.  At his request, this hearing was postponed so 
that he could be afforded a later videoconference hearing.  
The Veteran did not appear for a videoconference hearing 
scheduled in June 2008, and his hearing request is deemed to 
be withdrawn.  38 C.F.R. §§ 20.702(d), 20.703(d) (2008).

This matter was remanded by the Board in August 2008 for 
further development and adjudication.

In his April 2005 letter, the Veteran appears to be making 
informal HIV and psychiatric disorder service connection 
claims.  These matters are referred to the RO for initial 
development and adjudication.


FINDING OF FACT

There is no nexus between the Veteran's atrial fibrillation 
or other heart condition and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
atrial fibrillation or other heart condition have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a December 2003 letter in which 
the RO notified him of what evidence was required to 
substantiate his claim.  This letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  This letter met the duty 
to notify the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the December 2003 letter.  However, he has not been provided 
with notice regarding the remaining Dingess requirements.  
The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the Veteran's claim is being denied, and no rating or 
effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has not been afforded a VA examination. As 
discussed below, there is no competent evidence that a 
current heart condition may be related to service.  A 
continuity of symptomology has not been reported, as the 
Veteran has claimed that the on-set of his condition occurred 
in January 1989, and the clinical evidence suggests an onset 
of cardiac symptoms in 1989.  An examination is therefore not 
required.

In April 2009, the Veteran indicated that he had additional 
pertinent information to submit in support of his appeal and 
requested that the Board wait 30 days prior to deciding his 
case.  No such additional information has been received.  As 
this time period has expired, the Board will proceed with 
consideration of the Veteran's claim.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as cardiovascular renal disease; 
to include hypertension, arteriosclerosis, and organic heart 
disease; become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of such a condition during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Heart Condition

A July 1973 entrance and a September 1981 discharge 
examination were negative for any relevant abnormalities.  
The Veteran denied suffering from any "heart trouble" or 
that he had a history of rheumatic fever in his July 1973 
Report of Medical History (RMH) as well as in his September 
1981 RMH.  The Veteran complained of chest pain, particularly 
on inhalation, in an October 1980 treatment note.  He was 
assessed as suffering from Costochondritis and given Ecotrin 
to treat the condition.  Complaints of chest pain and a sore 
throat were noted in a February 1981 treatment note, with the 
examiner finding that the Veteran's throat was infected.  An 
assessment of Coryza (head cold) was made and he was 
prescribed Sudafed and Robitussin to treat this condition.

Aortic stenosis, normal left ventricular function and normal 
sinus rhythm were noted in a January 1989 private 
echocardiogram.

A February 1989 treatment note reflected the Veteran's 
complaints of left sided chest pain and shortness of breath.  
Following physical examination, a coarse aortic systolic 
murmur was noted.  Subsequent cardiac catheterization 
revealed a deformed valve but noted that "the gradient was 
only 10."

A history of rheumatic fever was noted in an April 1990 VA 
treatment note, and a diagnosis of aortic stenosis was made.

Moderate aortic stenosis was revealed in a September 1997 VA 
echocardiogram.

New onset of atrial fibrillation was noted in a February 2000 
VA discharge note, with the Veteran complaining of shortness 
of breath, tingling in his hands, and substernal chest pain.  
An accompanying electrocardiogram (EKG) revealed atrial 
fibrillation and the Veteran was prescribed various 
medications to treat this condition.  He was discharged with 
a normal sinus rhythm and without chest pain or shortness of 
breath.

The Veteran reportedly denied experiencing chest pain during 
VA cardiology treatment in June 2000.  The cardiologist noted 
"recent" echocardiogram findings of moderate to severe 
atrial fibrillation, and that his shortness of breath was 
"inconsistent" and "probably not" caused by atrial 
fibrillation.

A July 2000 VA treatment record indicates that the Veteran 
reported that he had suffered from rheumatic fever when he 
was 6 years old.

A December 2000 VA discharge summary indicates that the 
Veteran had presented to the emergency room with a rapid 
heart beat and complaining of atrial fibrillation.  Aortic 
valve replacement was conducted in December 2002 due to 
severe aortic stenosis.  

The Veteran complained of short bursts of heart palpitations 
and shortness of breath in a March 2005 VA emergency room 
note.  An assessment of heart palpitations possibly secondary 
to atrial fibrillation was made.  Sinus rhythm with periods 
of sinus tachycardia without evidence of a heart attack were 
noted after monitoring with Veteran's condition with a Holter 
Monitor.

Good exercise tolerance and no further palpitations were 
reported in an October 2007 VA cardiology treatment note.  
The cardiologist noted no heart murmur, chest pains, 
shortness of breath or palpitations and found the Veteran's 
pulse to be regular.

Physical examination was negative for heart murmurs, chest 
pain, shortness of breath or palpitations in an April 2008 VA 
cardiology treatment note.

The Veteran has a current disability as he has been assessed 
as suffering from atrial fibrillation, among other 
conditions.  A single instance of costochondritis is noted in 
service, but his service treatment records are negative for 
any findings referable to a heart condition.  Costochondritis 
is defined as inflammation of cartilage of the rib. Dorland's 
Illustrated Medical Dictionary 320, 386 (28th ed.1994).

In order for the Veteran's atrial fibrillation or other heart 
condition to be service-connected, there must be a link 
between his current disability and a disease or injury 
incurred in service.  38 U.S.C.A. § 1110; Shedden, Hickson.

No competent medical evidence has been presented indicating 
that the Veteran's atrial fibrillation or other heart 
condition is the result of an in-service disease or injury.  
There is no clinical evidence of a heart condition until 
1989, nearly eight years after discharge from service.  A 
continuity of symptomology has not been demonstrated and the 
Veteran himself indicated in his March 1990 pension 
application that the on-set of his heart condition was 
January 1989.  

In a March 2000 statement The Veteran attributed his atrial 
fibrillation and other heart conditions to having suffered 
from rheumatic fever as a child.  Although the Veteran has 
claimed post-service to have suffered from rheumatic fever as 
a child, he consistently denied such a history while in 
service.  No relevant abnormalities were found in either his 
July 1973 entrance or September 1981 discharge examinations 
which would suggest a pre-existing condition, let alone one 
that was aggravated in service.  The Veteran has not even 
contended that there was such aggravation in service.

To the extent that the Veteran contends that he suffers from 
a heart condition as the result of an injury or disease he 
experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As there is a lack of any competent evidence of a nexus 
between the Veteran's atrial fibrillation or other heart 
condition and active service, reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for atrial fibrillation or 
other heart condition is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


